           Case 2:19-cr-00111-APG-NJK Document 35 Filed 06/11/20 Page 1 of 4




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     NISHA BROOKS-WHITTINGTON
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Nisha_Brooks-Whittington@fd.org
 6
 7   Attorney for Voncel Tate

 8                               UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10   UNITED STATES OF AMERICA,                           Case No. 2:19-cr-00111-APG-NJK
11                  Plaintiff,                           STIPULATION TO CONTINUE
12                                                       SENTENCING HEARING
             v.
                                                         (Second Request)
13   VONCEL TATE,
14                  Defendant.
15
16           IT   IS    HEREBY        STIPULATED        AND      AGREED,       by    and    between
17   Nicholas A. Trutanich, United States Attorney, and Brian Y. Whang, Assistant United
18   States Attorney, counsel for the United States of America, and Rene L. Valladares,
19   Federal Public Defender, and Nisha Brooks-Whittington, Assistant Federal Public
20   Defender, counsel for Voncel Tate, that the Sentencing Hearing currently scheduled on
21   July 8, 2020 at 10:30 a.m., be vacated and continued to a date and time convenient to the Court,
22   but no earlier than ninety (90) days.
23   ///
24   ///
25   ///
26
         Case 2:19-cr-00111-APG-NJK Document 35 Filed 06/11/20 Page 2 of 4




 1          The Stipulation is entered into for the following reasons:
 2          1.        On March 11, 2020, the World Health Organization officially classified
 3   COVID-19 a pandemic.1 Governor Steve Sisolak declared a State of Emergency in Nevada on
 4
     March 12, 2020. On March 16, 2020, the CDC recommended that all in-person events
 5
     consisting of 10 or more people be postponed or cancelled throughout the United States.2
 6
 7          2.        As of June 9, 2020, Nevada has 10,030 confirmed COVID-19 cases and 444

 8   deaths.3 Also, as of June 9, 2020, the new strain of coronavirus which causes COVID-19, has

 9   infected over 7 million people, leading to at least 408,954 deaths worldwide.4

10          3.        In light of this pandemic, the growing number of infected individuals in the State

11   of Nevada and worldwide, and the CDC’s recommendations, counsel request a continuance of

12   the sentencing hearing.

13          4.        Additionally, the defense requests additional time to prepare for sentencing and

14   to gather mitigation information which is relevant to the sentencing disposition of this case.

15          5.        The defendant is incarcerated and does not object to the continuance.

16          6.        The parties agree to the continuance.

17
18
19
20
21          1
             WHO Characterizes COVID-19 as a Pandemic, World Health Organization (Mar.
22   11, 2020) at https://www.who.int/dg/speeches/detail/who-director-general-s-opening-remarks-
     at-the-media-briefing-on-covid-19---11-march-2020.
23          2
             Center for Disease Control: COVID-19 https://www.cdc.gov/coronavirus/2019-
24   ncov/community/large-events/ (last visited Mar. 24, 2020).
            3
                https://nvhealthresponse.nv.gov/ (last visited June 9, 2020).
25
            4
               Coronavirus Resource Center, John Hopkins University (last visited June 9, 2020),
26   https://coronavirus.jhu.edu/map.html.
                                                  2
       Case 2:19-cr-00111-APG-NJK Document 35 Filed 06/11/20 Page 3 of 4




 1        This is the second stipulation to continue filed herein.
 2        DATED this 10th day of June 2020.
 3   RENE L. VALLADARES                             NICHOLAS A. TRUTANICH
     Federal Public Defender                        United States Attorney
 4
 5      /s/ Nisha Brooks-Whittington                   /s/ Brian Y. Whang
     By_____________________________                By_____________________________
 6
     NISHA BROOKS-WHITTINGTON                       BRIAN Y. WHANG
 7   Assistant Federal Public Defender              Assistant United States Attorney

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    3
        Case 2:19-cr-00111-APG-NJK Document 35 Filed 06/11/20 Page 4 of 4




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:19-cr-00111-APG-NJK
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     VONCEL TATE,
 7
                   Defendant.
 8
 9
10          IT IS ORDERED that the sentencing hearing currently scheduled for Wednesday,
11   July 8, 2020 at 10:30 a.m., be vacated and continued to October 7, 2020 at the hour of 9:30
12   a.m. in Courtroom 6C.
13
            DATED this 11th day of June 2020.
14
                                                                           ___
15
                                                UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   4
